Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application 2017/0142751) in view of Huang et al. (US Patent Application Publication 2019/0306734) in further in view of Lv et al. (US Patent Application Publication 2012/0020312)
Regarding claims 1 and 11 Liu et al. discloses an apparatus/method configured for wireless communication, the apparatus comprising: at least one processor;  and a memory coupled to the at least one processor( see fig. 11 , see [ 0198] the processing system 1100 includes a processor 1104, a memory 1106, and interfaces 1110-1114,)
wherein the at least one processor is configured: to synchronize, by a user equipment (UE), to a first communication channel of available communication channels of an available cell in response to detection of a synchronization signal block (SSB) associated with a network on which the UE communicates (see fig. 2H, see [0057] The wireless device first detects the transmitted PSS in step 252.  The wireless device can then detect the SSS in step 254.  Having both the PSS and SSS provides the wireless device information such as: 1) frame configuration (FDD or TDD); 2) cyclic prefix used 
Liu et al. fail to specifically point out to receive, by the UE, system information associated with the available cell from a serving base station, wherein the system information includes identification of at least: a link indicator identifying one or more communication channels available for opportunistic switching from the first communication channel to the one or more second communication channels, one or more sensing occasion offsets for each of the one or more  second  communication channels, wherein the one or more sensing occasion offsets establish a tuning guard period for the UE to facilitate switching from the first communication channel to the one or more second communication channels; and access information associated with each of the one or more linked communication channels; to measure, by the UE, a channel quality for each of the  first communication channels and the one or more second communication channels as claimed.
However Huang et al. teaches a link indicator identifying one or more communication channels available for opportunistic switching from the first communication channel to the one or more second communication channels, one or more sensing occasion offsets for each of the one or more  second  communication channels, and access information associated with each of the one or more linked communication channels; to measure, by the UE, a channel quality for each of the  first communication channels and the one or more second communication channels (see fig. 9, see [0119-121] a target frequency layer or MO based on a number of candidate ( available cell)s MOs observed in each of the gap occasions. . a SSB index detection time when the UE 110 is indicated to report with SSB indices.  see[0118] At S910, a measurement configuration (e.g., the measurement configurations 140) can be received at the UE 110 from the serving cell 130.  The measurement configuration can indicate a set of frequency layers (MOs) each configured with SMTC occasions, and a measurement gap pattern including a sequence of gap occasions.  The MOs are to be measured based on the gap occasions and the SMTC occasions.  The MOs can include intra-frequency MOs to be measured with or without gaps and/or inter-frequency/inter-RAT MOs.  In addition, the measurement configuration may indicate measurements of the MOs can be performed periodically, in an event-triggered manner, or the like
Huang et al. teaches measure, by the UE, a channel quality for each of the available communication channels and the one or more linked communication channels (see fig. 1, see [0031] based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120.) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Liu et al. invention with Huang et al.. invention because Huang et al. provides measurement configurations for measuring multiple frequency layers (measurement objects) within gap occasions at a user equipment (UE) in a wireless communication system (see Huang et al.  [0004]).
Liu et al. in view of Huang et al. fail to specifically point out wherein the one or more sensing occasion offsets establish a tuning guard period for the UE to facilitate switching from the first communication channel to the one or more second communication channels as claimed.
 Lv et al. teaches establish a tuning guard period for the UE to facilitate switching from the first communication channel to the one or more second communication channels (see [0062] the destination node switches to the reserved data channel within a predetermined guard period after sending the clear-to-send signal, and the source node switches to the reserved data channel within the guard period after receiving the clear-to-send signal.) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Liu et al. in view of Huang et al invention with Lv et al. invention because Lv et al. provides reserves the data channel to be used using the control channel when data is to be transmitted and transmits data using the reserved data channel, and switches back to the control channel when data is completely transmitted, thereby supporting multi-channel wireless communication system, ensuring small control information overhead,( see Lv et al. [0011] ).
Regarding Claims 2 and 12 Liu et al. in view of Huang et al. in further in view of Lv et al.  discloses everything as applied above (see claims 1 and 11). 
wherein the link indicator further indicates a serial sequence of switching of the one or more second communications channels (see [0171 ] 1: Generate SSS/RS sequences according to the subframe index of DRS.).
Regarding Claims 3 and 13 Liu et al. in view of Huang et al. discloses everything as applied above (see claims 1 and 11). 
wherein the access information includes identification of one or more of: random access resources, and an SSB measurement timing configuration (SMTC), for each of the available communication channel and the one or more second communication channels (see [0188-189] A UE may be configured with DRS and CSI-RS in the same subframe, for the purpose of CSI channel measurement using the configured CSI-RS. Signaling parameters describing the potential periodic subframes for NZP CSI-RS and CSI-IM configured for CSI measurement may be the same as in Rel-12, with potentially aperiodic subframe case, and potentially DRS occasion overlapping with potential periodic subframe configured for NZP CSI-RS and CSI-IM.)
Regarding Claims 4 and 14 Liu et al. in view of Huang et al. in further in view of Lv et al. discloses everything as applied above (see claims 1 and 11). 
further including: re-measuring, by the UE in an idle mode, a subsequent channel quality of each of the available communication channel and the one or more second communication channels;  comparing, by the UE, communication quality of each channel of the available communication channel and the one or more second communication channels;  and selecting, by the UE, a next available communication channel between one of: the available communication channel and the one or more second communication channels, wherein the selection is based on a highest communication quality result of the comparing,(see [0059] To listen to SIB messages, the UE typically receives the PDCCH to process the downlink control information (DCI) to obtain the modulation, coding, etc. information for the PDSCH carrying the SIB message.  In step 262, the UE may process more CRS for measurement purposes.  In step 264, the UE may compare cells in one or more carriers and select a suitable one.)
Regarding Claims 5 and 15 Liu et al. in view of Huang et al. in further in view of Lv et al. discloses everything as applied above (see claims 4 and 14). 
wherein the communication quality includes one of: the subsequent channel quality;  or an average channel quality between the channel quality and the subsequent channel quality( see [0059] To listen to SIB messages, the UE typically receives the PDCCH to process the downlink control information (DCI) to obtain the modulation, coding, etc. information for the PDSCH carrying the SIB message.  In step 262, the UE may process more CRS for measurement purposes.  In step 264, the UE may compare cells in one or more carriers and select a suitable one.)
Regarding Claims 6 and 16 Liu et al. in view of Huang et al. in further in view of Lv et al. discloses everything as applied above (see claims 4 and 14). 
wherein the average channel quality is one of: an equal weight average, or a weighted average( see [0054] in Rel-10, channel status indicator reference signal (CSI-RS) is introduced in addition to CRS and DMRS, as shown in diagram 240 in FIG. 2F.  CSI-RS is used for Rel-10 UEs to measure the channel status, especially for multiple antennas cases.  PMI/CQI/RI and other feedback may be based on the measurement of CSI-RS for Rel-10 and beyond UE the CQI average of CSI-RS).
Regarding claims 7 and 17 Liu et al. discloses an apparatus /method configured for wireless communication, the apparatus comprising: at least one processor;  and a memory coupled to the at least one processor( see fig. 11 , see [ 0198] the processing system 1100 includes a processor 1104, a memory 1106, and interfaces 1110-1114,) ,
 wherein the at least one processor is configured: to determine, by a base station, a plurality of communication channels for opportunistic switching during communication with one or more user equipments (UEs) ( see [0063] the small cells are configured and turned on opportunistically for UEs with high traffic demand.  See [0070] FIG. 3B, the method 301 begins at step 302 where the communication controller receives a waveform signal from a UE.  At step 304, the communication controller processes the signal and generates a decision variable, X. The signal processing here, in general done in the digital domain which is normally performed in baseband, may include sampling, A/D conversion, receiver's digital combining with precoding weighting, etc. The decision variable, X, is used to determine whether the channel is idle or busy.) 
to transmit, by the base station, a synchronization signal block (SSB), system information, and paging occasions for each communication channel of the plurality of communication channels, wherein the system information includes at least( see [0093] if the UE is not synchronized with the SCell, and/or RF tuning and AGC settling is needed, it needs to receive some signals(e.g. CRS/PSS/etc.) from the SCell for some longer duration before it can decode (E)PDCCH or receive data.)
wherein the SSB, system information, and paging occasions are transmitted on the each communication channel of the plurality of communication channels(see [0099] implicit indicator.  In this case, the PCell does not send any explicit indicator regarding the on/off state.  The UE monitors every subframe, and detects if there is RS and/or (E)PDCCH for it on this SCell.  There may be cases where RS is detected but no (E)PDCCH for this UE is detected, and the UE can update its measurements (CSI measurements and/or RRM measurements), and also the RS can help the UE with time/frequency tracking and AGC.)and 
monitor, by the base station, one or more random access resources on the each communication channel of the plurality of communication channels( see [0071] FIG. 3C, listen/monitoring ,  the method 320 begins at step 302 where the communication controller assembles a frame.  At step 304, the communication controller performs carrier sensing, such as described above with reference to FIG. 3B, to determine if the channel is idle.  If, at step 304, the communication controller determines that the channel is not idle, but is busy, then the method 320 proceeds to step 306 where the communication controller refrains from transmitting the frame and waits for a random backoff timer to expire, after which, the method returns to step 304.  If, at step 304, the communication controller determines that the channel is idle, then the method 320 proceeds to step 308 where the communication controller transmits the frame, after which, the method ends. 
Liu et al. fail to specifically point out a link indicator identifying a link between the plurality of communication channels for the opportunistic switching, one or more sensing occasion offsets for the each communication channel of the plurality of communication channels wherein the one or more sensing occasion offsets establish a tuning guard period for the UE to facilitate opportunistic switching, and access information associated with the each communication channel of the plurality of communication channels; to one or more sensing occasion offsets for the each communication channel of the plurality of communication channels as claimed.
However Huang et al. teaches a link indicator identifying a link between the plurality of communication channels for the opportunistic switching, one or more sensing occasion offsets for the each communication channel of the plurality of communication channels, and access information associated with the each communication channel of the plurality of communication channels(see fig. 9, see [0119-121] a target frequency layer or MO based on a number of candidate ( available cell)s MOs observed in each of the gap occasions. . a SSB index detection time when the UE 110 is indicated to report with SSB indices.  see[0118] At S910, a measurement configuration (e.g., the measurement configurations 140) can be received at the UE 110 from the serving cell 130.  The measurement configuration can indicate a set of frequency layers (MOs) each configured with SMTC occasions, and a measurement gap pattern including a sequence of gap occasions.  The MOs are to be measured based on the gap occasions and the SMTC occasions.  The MOs can include intra-frequency MOs to be measured with or without gaps and/or inter-frequency/inter-RAT MOs.  In addition, the measurement configuration may indicate measurements of the MOs can be performed periodically, in an event-triggered manner, or the like)
Huang et al. teaches one or more sensing occasion offsets for the each communication channel of the plurality of communication channels (see fig. 1, see [0031] based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120. See [0034-36]   the measurement configurations 141 may further specify a measurement gap pattern for the measurement,  The MG can also be referred to as a gap occasion, or a gap window duration. Each SMTC includes a set of parameters that defines a sequence of measurement windows (referred to as SMTC occasions or SMTC window durations) 
for measuring one of the intra-frequency or inter-frequency/inter-RAT layers A1-C1 the neighboring cells 131-134 are operating on. ) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Liu et al. invention with Huang et al. invention because Huang et al. provides measurement configurations for measuring multiple frequency layers (measurement objects) within gap occasions at a user equipment (UE) in a wireless communication system (see Huang et al.  [0004]).
Liu et al. in view of Huang et al. fail to specifically point out , wherein the one or more sensing occasion offsets establish a tuning guard period for the UE to facilitate opportunistic switching as claimed.
 Lv et al. teaches, wherein the one or more sensing occasion offsets establish a tuning guard period for the UE to facilitate opportunistic switching (see [0062] the destination node switches to the reserved data channel within a predetermined guard period after sending the clear-to-send signal, and the source node switches to the reserved data channel within the guard period after receiving the clear-to-send signal.) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Liu et al. in view of Huang et al invention with Lv et al. invention because Lv et al. provides reserves the data channel to be used using the control channel when data is to be transmitted and transmits data using the reserved data channel, and switches back to the control channel when data is completely transmitted, thereby supporting multi-channel wireless communication system, ensuring small control information overhead,( see Lv et al. [0011] ).
Regarding Claims 8 and 18 Liu et al. in view of Huang et al. in further in view of Lv et al. discloses everything as applied above (see claims 7 and 17). 
further including: detecting, by the base station, a random access request from a UE of the one or more UEs in a random access resource of the one or more random access resources on a first communication channel of the plurality of communication channels;  and establishing, by the base station, communication with the UE using the first communication channel( [0059] the UE may begin the random access procedure by transmitting the random access channel (RACH) on the uplink in order to enter the RRC_CONNECTED state in step 270.  There may be a message exchange in step 270 between the UE and eNB.  UEs have two states: RRC_CONNECTED and RRC_IDLE; the term "connected" can represent RRC_CONNECTED)
Regarding Claims 9 and 19 Liu et al. in view of Huang et al. in further in view of Lv et al. discloses everything as applied above (see claims 7 and 17). 
wherein the link indicator further indicates a serial sequence of switching of the one or more second communications channels(see [0171 ] 1: Generate SSS/RS sequences according to the subframe index of DRS.).
Regarding Claims 10 and 20 Liu et al. in view of Huang et al. in further in view of Lv et al.  discloses everything as applied above (see claims 7 and 17). 
wherein the access information includes identification of one or more of: the one or more random access resources, and an SSB measurement timing configuration (SMTC), for each communication channel of the plurality of communication channels (see [0188-189] A UE may be configured with DRS and CSI-RS in the same subframe, for the purpose of CSI channel measurement using the configured CSI-RS. Signaling parameters describing the potential periodic subframes for NZP CSI-RS and CSI-IM configured for CSI measurement may be the same as in Rel-12, with potentially aperiodic subframe case, and potentially DRS occasion overlapping with potential periodic subframe configured for NZP CSI-RS and CSI-IM.)
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 7, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        November 23, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462